ORDER

PER CURIAM.
This appeal arises from a jury verdict finding LaKeith Woods, on count I, guilty of second degree felony-murder, Section 565.021.1(2) RSMo 1994 and, on count II, guilty of first degree robbery, Section 569.020 RSMo (1994). Woods was sentenced to ten years on each count to be served concurrently in the Missouri Department of Correction.
We have read the briefs and reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment is affirmed in accordance with Rule 30.25(b).